Citation Nr: 1417525	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for hypertension and assigned an initial noncompensable evaluation effective as of February 26, 2002.  The Veteran appeals for a higher initial evaluation.

The Board notes that in an August 2008 correspondence, the Veteran withdrew his request for a RO hearing.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

In September 2012, the Board remanded the issue on appeal for additional development.  As the actions specified in the September 2012 remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence of record shows that the Veteran does not have a history of a diastolic pressure predominantly 100 or more.  



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). )

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient VCAA notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

The Board has also satisfied its duty assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in October 2012.  The Board finds that the VA examination is adequate, because the examination included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his hypertension has worsened since the October 2012 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's hypertension is currently assigned a noncompensable evaluation under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2013).  Under Diagnostic Code 7101, a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more or when systolic pressure (the higher number) is predominantly 160mm or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100mm or more.  These criteria are conjunctive, not disjunctive; thus both criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); see also Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).

The Board finds that since the Veteran was diagnosed with hypertension in 2000, he has been continuously prescribed medication to treat his condition.  However, the evidence of record does not reflect that the Veteran has a history of diastolic pressure predominately 100mm or more.  

The Veteran's blood pressure readings, which determined his initial hypertension diagnosis, were 144/92 in November 1999, 144/80 in December 1999, and 142/76 in March 2000.  See October 2012 VA Examination.  

At an April 2002 VA examination, the Veteran's blood pressure readings were 154/90 seated and 132/92 when repeated.  His pulse was found to be 98 and regular.  

VA treatment records, dated from March 2002 through January 2005, show that the Veteran's hypertension, with continuous use of medication, was well controlled.  The records document blood pressure readings of 114/81 in March 2002, 130/81 in July 2002, 108/84 in January 2003, 126/77 in July 2003, 117/72 in January 2004, and 120/72 in August 2004.  In January 2005, the Veteran's VA treating physician noted that his blood pressure reading of 138/70, taken during his physical examination, was high, however, the treating physician also noted that his blood pressure reading of 125/70, which the Veteran took at home, was acceptable.  The records also note that the Veteran was feeling fine and was active without chest pain or shortness of breath.  See August 2004 and January 2005 VA treatment records.

At a May 2005 VA examination, the Veteran's blood pressure reading was 117/75.  The VA examiner noted that the Veteran's hypertension was under good control and that he took one medication daily for his hypertension.  The Veteran reported experiencing occasional headaches, but also said that those symptoms had improved.  Although the Veteran also reported symptoms related to his eyes and some numbing, tingling and shakes in his hands, he attributed those symptoms to his diabetes and his lithium medication.  

The Veteran's VA treatment records, dated from April 2007 through January 2012, continue to document that the Veteran's hypertension was under control with medication.  His blood pressure readings were 120/75 in April 2007, 113/66 in April 2008, 126/70 in November 2008, 126/70 in December 2008, 102/64 in September 2010, 100/65 in November 2010, 128/70 in June 2011, 126/70 in July 2011, 116/73 in November 2011, and 116/68 in January 2012.  The records do not reflect any complaints related to his hypertension, rather, they specifically state that the Veteran was both fine and active, that his blood pressure was well controlled, and that he should continue with his prescribed medication.  See April 2008, November 2008, July 2011, and January 2012 VA treatment records.

At his most recent VA examination in October 2012, the VA examiner recorded that his current blood pressure readings were 115/76 in August 2012, 106/84 in September 2012, and 117/77 in October 2012.  The VA examiner found that the Veteran's hypertension was well controlled over the last two years with no current problems.  The VA examiner found that the Veteran was under continuous medication for his hypertension, but also found that the dosage was low.  There were no cardiac symptoms, no headaches and no peripheral edema found.  The Veteran's cardiac and pulmonary examinations were found to be normal.  The VA examiner found that the Veteran's hypertension did not impact his ability to work.  

The Board finds that the medical evidence is the most probative evidence of record.  Throughout the entire appeal period, the Veteran's VA treatment records and VA examinations show that the Veteran did not have a diastolic pressure predominately 100mm or more.  In fact, at no time, from when he was first diagnosed in 2000 to his October 2012 VA examination, has the Veteran's diastolic pressure reached higher than 92, which was in November 1999 and April 2002.  Since that time, the Veteran's hypertension has been well controlled under medication.  

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's hypertension was more or less severe during the appeal period than is otherwise discussed above. 

As the preponderance of the evidence is against the claim, a compensable evaluation for hypertension is not warranted.  Therefore, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected hypertension is manifested by symptoms of high blood pressure controlled by medication.  Under Diagnostic Code 7101, hypertension is generally compensated based on blood pressure readings.  The symptom of elevated blood pressure and its resulting impairment are contemplated by the rating criteria.  As the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence or sought by the Veteran, the Board finds that the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is, therefore, adequate.  


ORDER

Entitlement to an initial compensable evaluation for hypertension is denied. 




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


